                                                                      Case 2:16-cv-01932-APG-EJY Document 58 Filed 07/23/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             7   Email: rex.garner@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             8
                                                                 Attorneys for plaintiff Bank of America, N.A.,
                                                             9   successor by merger to BAC Home Loans
                                                                 Servicing, LP f/k/a Countrywide Home Loans
                                                            10   Servicing, LP
                                                            11                                UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY              Case No.: 2:16-cv-01932-APG-EJY
                                                            14   MERGER TO BAC HOME LOANS
                                                                 SERVICING, LP FKA COUNTRYWIDE
                                                            15   HOME LOANS SERVICING, LP,                        STIPULATION AND ORDER TO
                                                                                                                  WITHDRAW (1) MOTION TO COMPEL
                                                            16                         Plaintiff,                 DISCOVERY FROM LEACH JOHNSON
                                                                                                                  SONG & GRUCHOW AND (2)
                                                            17   v.                                               COUNTERMOTION TO QUASH
                                                                                                                  SUBPOENA DUCES TECUM
                                                            18   INSPIRADA COMMUNITY ASSOCIATION;
                                                                 AIRMOTIVE INVESTMENTS, LLC; and                  [ECF NOS. 38 AND 41]
                                                            19   LEACH JOHNSON SONG & GRUCHOW,
                                                            20                         Defendants.

                                                            21
                                                                 INSPIRADA COMMUNITY ASSOCIATION,
                                                            22
                                                                                       Counterclaimant,
                                                            23
                                                                 v.
                                                            24
                                                                 LEACH JOHNSON SONG & GRUCHOW,
                                                            25
                                                                                       Counter-defendant.
                                                            26

                                                            27

                                                            28

                                                                 53956192;1
                                                                       Case 2:16-cv-01932-APG-EJY Document 58 Filed 07/23/20 Page 2 of 2




                                                             1                Plaintiff Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP fka

                                                             2   Countrywide Home Loans Servicing, LP (BANA) and non-party1 Leach Johnson Song & Gruchow

                                                             3   (LJSG) stipulate to withdraw (1) BANA's motion to compel discovery from LJSG, ECF No. 38, and

                                                             4   (2) LJSG's countermotion to quash subpoena duces tecum, ECF No. 41, with both BANA and LJSG

                                                             5   to bear their own attorneys' fees and costs related to the motions and subpoena duces tecum. Both

                                                             6   motions are scheduled for hearing on Monday, July 27, 2020 at 10:00 a.m.

                                                             7                DATED: July 23, 2020.

                                                             8       AKERMAN LLP                                           LEACH JOHNSON GRUCHOW ANDERSON SONG
                                                             9

                                                            10        /s/ Rex D. Garner                                     /s/ Sean L. Anderson
                                                                     MELANIE D. MORGAN, ESQ.                               SEAN L. ANDERSON, ESQ.
                                                            11       Nevada Bar No. 8215                                   Nevada Bar No. 7259
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                     REX D. GARNER, ESQ.                                   T. CHASE PITTSENBARGER, ESQ.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12       Nevada Bar No. 9401                                   Nevada Bar No. 13740
                      LAS VEGAS, NEVADA 89134




                                                                     JAMIE K. COMBS, ESQ.                                  2525 Box Canyon Drive
                                                            13       Nevada Bar No. 13088
AKERMAN LLP




                                                                                                                           Las Vegas, Nevada 89128
                                                                     1635 Village Center Circle, Suite 200
                                                            14       Las Vegas, Nevada 89134                               Attorneys for Leach Johnson Song & Gruchow
                                                            15       Attorneys for plaintiff Bank of America, N.A.
                                                            16                                                       ORDER
                                                            17                IT IS HEREBY ORDERED that the Stipulation and Order to Withdraw (1) Motion to
                                                                              Compel Discovery from Leach Johnson Song & Gruchow and (2) Countermotion to Quash
                                                            18
                                                                              Subpoena Duces Tecum is GRANTED.
                                                            19
                                                                              IT IS FURTHER ORDERED that the Clerk of Court shall revise the court docket to reflect
                                                            20                ECF Nos. 38 and 41 are withdrawn.
                                                            21
                                                                              IT IS FURTHER ORDERED that the motions hearing currently set for July 27, 2020 at 10:00
                                                            22                a.m. is VACATED.

                                                            23
                                                                                                                           ______________________________________
                                                            24
                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                            25
                                                                                                                           Dated: July 23, 2020
                                                            26

                                                            27
                                                                 1
                                                                  BANA originally named LJSG as a defendant but dismissed its claims against it on January 31, 2020.
                                                            28   (ECF No. 31.)
                                                                                                                       2
                                                                 53956192;1
